MEMORANDUM**
Anne Alexandra Sears appeals pro se the district court’s summary judgment for defendants in her action alleging that the failure to renew her contract with the Pinon Unified School District amounted to a denial of due process in violation of Title 25 of the United States Code, retaliatory discharge, and wrongful interference with a worker’s compensation claim. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo. United States v. City of Tacoma, 332 F.3d 574, 578 (9th Cir.2003). We affirm.
The district court properly granted summary judgment on Sears’ due process claim under Title 25 because Sears was employed by a public school, not one operated by the Bureau of Indian Affairs. See 25 U.S.C. § 2021(4).
The district court properly granted summary judgment on Sears’ state-law claims because she failed to file the requisite presuit notice of claim. See A.R.S. § 12-821.01(A); Andress v. City of Chandler, 198 Ariz. 112, 7 P.3d 121, 122-23 (2000).
The district court properly dismissed Sears’ worker’s compensation claim because the Arizona Industrial Commission has exclusive jurisdiction over complaints involving alleged unfair claim processing practices or bad faith by an employer. See A.R.S. § 23-930(A).
The district court did not abuse its discretion in transferring the case to the District of Arizona, because all the defendants and witnesses save for Sears were residents of Arizona, the events from which the action arose transpired in Arizona, and the claims were governed by Arizona state law. See Lou v. Belzberg, 834 F.2d 730, 739 (9th Cir.1987).
Sears’ remaining contentions lack merit.
We deny Appellees’ motion for fees and costs pursuant to Fed. RApp. P. 38 without prejudice to renewal in a separate motion.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.